     Case 3:20-cv-03313-K Document 10 Filed 05/04/21      Page 1 of 2 PageID 147



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

BRANDON CHERMAINE MALLET,                 §
    #35737-479,                           '
         Movant,                          '
                                          '
v.                                        '   CIVIL NO. 3:20-CV-3313-K
                                          '   (CRIMINAL NO. 3:18-CR-43-K-6)
UNITED STATES OF AMERICA,                 '
         Respondent.                      '


                     ORDER AND INSTRUCTIONS TO
               PARTIES’ IN A MOTION UNDER 28 U.S.C. ' 2255

      Movant filed a motion to vacate, set aside, or correct sentence under 28 U.S.C.
' 2255. He subsequently filed amendments and supplements to the § 2255 motion
along with exhibits and an affidavit. Doc. 2; Doc. 5-8. In the interest of justice, the
Court TREATS Movant’s pleadings as supplements to the § 2255 motion and
directs the Government to respond.

       SERVICE OF PROCESS: The Clerk of the Court is directed to serve a copy
of this order and of the section 2255 motion and any supporting documents on the
United States Attorney for the Northern District of Texas. Such service shall be
directed to the attention of the Criminal Section Habeas Attorney, United States
Attorney=s Office. See Rule 3(b) of the Rules Governing Section 2255 Proceedings for
the United States District Court. See Fed. R. Crim. P. 49(b); Fed. R. Civ. P. 5(b).

      RESPONSIVE PLEADINGS: Pursuant to Rule 4(b) of the Rules Governing
Section 2255 Proceedings, the United States Attorney is ORDERED to file an
Answer or Response to the instant motion no later than July 7, 2021, answering
in substance as required by Rule 5 of the Rules Governing Section 2255 Proceedings.
Rule 5 states, “The answer must address the allegations in the motion. In addition, it
must state whether the moving party has used any other federal remedies, including
any prior post-conviction motions under these rules or any previous rules, and whether
the moving party received an evidentiary hearing.”

      A copy of the Answer or Response, together with a copy of any brief filed
therewith, shall be served on Movant and a certificate shall be filed with the Clerk
evidencing such service.
   Case 3:20-cv-03313-K Document 10 Filed 05/04/21          Page 2 of 2 PageID 148




        MOVANT=S OPPORTUNITY TO REPLY: Pursuant to Rule 5(d), Movant
may file a reply within thirty (30) days from the date of service of the answer or other
pleading. A reply must be limited to the arguments raised in the government=
responsive pleading and shall not include any new allegations of fact or new grounds
for relief. Movant shall mail a copy of any reply to counsel for the Government.

        BRIEFS: Briefs should be submitted on letter size paper, 8 2” by 11”, and
should be double spaced. Each argument with supporting citations advanced in the
brief should clearly specify the specific ground of the motion or numbered paragraph
of the pleading it seeks to support or oppose. A copy of any brief must be served by
mail on the opposing party or counsel, if he is represented by counsel, and a certificate
reflecting such service shall be included in the brief.

       SUPPORTING DOCUMENTS: If the answer or response refers to briefs or
transcripts of the prior proceedings that are not available in the Court’s records, then
the government shall furnish such briefs or transcripts contemporaneously with the
filed answer or response. See Rule 5(c) of the Rules Governing Section 2255
Proceedings. If documents or transcripts are available in the records of the Court, the
government shall identify the location of such document or transcript by the document
number given in the prior proceedings.

       EXTENSIONS OF TIME: Any motion for extension of time which is based
on the unavailability of a transcript shall include an affidavit from the court reporter
stating when the request for the transcript was made, why it was not filed on time, and
the additional time necessary to file the completed transcript.

      SO ORDERED.

      Signed May 4, 2021.



                                  ______________________________________________
                                  ED KINKEADE
                                  UNITED STATES DISTRICT COURT
